EXHIBIT 10.15

HURON CONSULTING GROUP INC.

EXECUTIVE OFFICERS’ COMPENSATION FOR 2007 AND 2008

SUMMARY SHEET

 

Name

  

Position

   Year    Base Salary    Bonus (1)

Gary E. Holdren

  

Chairman of the Board, Chief Executive Officer and President

   2007

2008

   $

$

1,100,000

1,150,000

   $

$

—  

1,150,000

Daniel P. Broadhurst

  

Vice President, Chief Operating Officer

   2007

2008

   $

$

600,000

600,000

   $

$

—  

600,000

Gary L. Burge

  

Vice President, Chief Financial Officer and Treasurer

   2007

2008

   $

$

400,000

400,000

   $

$

—  

400,000

Natalia Delgado

  

Vice President, General Counsel and Corporate Secretary

   2007

2008

   $

$

325,000

325,000

   $

$

—  

325,000

Mary M. Sawall

  

Vice President, Human Resources

   2007

2008

   $

$

325,000

325,000

   $

$

—  

325,000

 

(1) Bonuses are performance-based and there is no stated maximum. Bonuses for
2008 are based on targets and actual amounts paid may be greater or smaller than
the amounts indicated.